Citation Nr: 1607792	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-34 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected right wrist and shoulder disabilities.

2.  Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to the service-connected right wrist and shoulder disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2014, the Board remanded the case for evidentiary development.  The case is now again before the Board for further appellate proceedings.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's March 2014 remand, the AOJ obtained a VA medical opinion in May 2014 to determine whether the Veteran's cervical and thoracolumbar spine disabilities are secondary to his service-connected right wrist and shoulder disabilities.  The examiner stated that he could not opine as to whether the Veteran's claimed spinal disabilities were aggravated beyond the natural progress by his service-connected right wrist and shoulder disabilities without resorting to mere speculation, given the Veteran's over thirty years of lifting activities as a roofer.  However, the examiner did not fully explain why he could not give an opinion without mere speculation.  For example, by stating "it would be mere speculation on this examiner," it is unclear whether the examiner is unable to provide the requested opinion without resorting to speculation because the examiner lacks the expertise to render such an opinion.  The Board also notes that the January 2009 VA medical opinion was rendered without review of the claims file. 

For these reasons, the AOJ should obtain a VA medical opinion from a VA examiner with expertise in the field of orthopedics to determine whether the Veteran's thoracolumbar and cervical spine disabilities are related to service or secondary to his service-connected right wrist and shoulder disabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).      

Further, an October 2014 letter from Dr. S. O'D. notes that the provider enclosed a copy of a recent office note for review, but no such treatment record is associated with the claims file.  Attempts should be made to obtain outstanding private treatment records from this provider.  38 C.F.R. § 3.159.   

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide information as to any outstanding records pertaining to his cervical spine and thoracolumbar spine disabilities, specifically to include the following:

a. Updated private treatment records from Medical Associates of Erie from October 2008 to present.  See e.g., October 2014 letter from Medical Associates of Erie (provider noted that he enclosed a copy of a recent office note for review, but no such treatment record is associated with the claims file).  

b. Any other outstanding private treatment provider records.  

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Please obtain outstanding relevant VA treatment records, to include records dating from April 2014 to present.  

3. Please obtain a VA medical opinion from a physician with expertise in orthopedics to determine the etiology of the cervical spine and thoracolumbar spine disabilities.  Make the claims file available to the examiner for review of the case (including both VBMS and Virtual VA).  The examiner is asked to review the case and note that this case review took place.  

a. Please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's cervical spine disability and/or thoracolumbar spine disability is etiologically related to service, to include as a result of the Veteran's in-service injury.  

b. Regarding any cervical or thoracolumbar disability that is not related to service:

(i) Please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such spinal disability was caused by the service-connected right wrist and shoulder disabilities, to include as a result of overcompensation therefrom. 

(ii) If any spinal disability is not related to service and was not caused by the right wrist and shoulder disabilities, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that such spinal disability was aggravated (i.e., permanently worsened) beyond the natural progress by the service-connected right wrist and shoulder disabilities, to include as a result of overcompensation therefrom. 

If aggravation is found, the examiner should address the following medical issues:  (i) the baseline manifestations of the cervical spine and/or thoracolumbar spine disability found prior to aggravation; and (ii) the increased manifestations that are proximately due to the service-connected right wrist and shoulder disabilities.

For purposes of the above opinions, the examiner's attention is invited to the following, particularly to include the conflicting medical evidence of record:  

i. The March 2009 private medical opinion by Dr. G. C., stating, "The amount of compensation over the years has also contributed to compensatory changes to his neck and upper back region as well."  

ii. The October 2014 private medical opinion by Dr. S. O'D. stating, "Through somato-somatic reflexes and compensatory mechanisms, it is my opinion that [the Veteran's] musculoskeletal pain is related to his [in-service injury to the arms]."  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion?  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)

Note that the May 2014 VA medical opinion is inadequate as the medical examiner did not fully explain why he could not provide the requested opinion regarding aggravation without resorting to speculation.

4. Afterwards, please readjudicate the claims on appeal.  If a matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




